       Case 1:19-cr-00141-AT-RGV Document 112 Filed 12/16/20 Page 1 of 1




                                             U.S. Department of Justice
                                             United States Attorney
                                             Northern District of Georgia

                                              Richard Russell Federal Building   Telephone: (404) 581-6000
                                              75 Ted Turner Drive S.W.           Fax: (404) 581-6181
                                              Suite 600
                                              Atlanta, Georgia 30303



                                             December 16, 2020


James N. Hatten
Clerk of the Court
2212 U.S. Courthouse
75 Ted Turner Dr S.W.
Atlanta, GA 30303

       Re:    United States v. Vega, et al
              Criminal Action No. 1:19-cr-141-AT
              Substitution of Counsel

Dear Mr. Hatten:

        This is to notify you that the above-styled case has been transferred from AUSA Michael
J. Brown to AUSA Radka T. Nations, telephone number 404-581-6061. I request papers and
pleadings in this action be served upon me as counsel of record for the United States from this
date forward.

                                             Sincerely,

                                            B YUNG J. P AK
                                            United States Attorney



                                             RADKA T. NATIONS
                                             Assistant United States Attorney

cc:   Defense Counsel
      Courtroom Deputy
      Criminal Docketing
